IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL WARREN,                           : No. 175 MM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief King’s

Bench is DENIED.